DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 16-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claims 7-9 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to the small space within an oven cooking chamber it is unclear how “proximate” constrains the location of one component relative to another because the confined space appears to place all of the internal components in close proximity to one another.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crow et. al (US 2020/0072475 A1).
With respect to claim 1 Crow discloses an oven appliance, comprising:
a cabinet defining a vertical direction, a lateral direction, and a transverse direction, the vertical, lateral, and transverse directions being mutually perpendicular, the cabinet comprising a front portion spaced apart from a back portion along the transverse direction and a left side spaced apart from a right side along the lateral direction [see Figs. 2 and 5];
a chamber [reference character 74] defined within the cabinet for receipt of food items for cooking;
a gas burner [reference character 70] positioned proximate to a bottom portion of the chamber;
a natural convection flow path [see annotated Fig. below] defined through the chamber, the natural convection flow path extending from an origin at the gas burner to a top wall of the chamber;
a convection fan [reference characters 61 and 66] positioned along the natural convection flow path above the gas burner and below the top wall, the convection fan positioned and configured to divert combustion products generated by the gas burner from the natural convection flow path along a forced convection flow path towards a center of the chamber when the convection fan is activated.
                         
    PNG
    media_image1.png
    475
    548
    media_image1.png
    Greyscale

	
	With respect to claim 2 Crow discloses that the gas burner is the only combustive heat source for the chamber [see Fig. 5].
	With respect to claim 3 Crow discloses that the gas burner is positioned proximate a back wall of the chamber [see Fig. 5].
	With respect to claim 4 Crow discloses that the natural convection flow path extends from the gas burner, upward along the vertical direction across a back wall of the chamber, and forward along the transverse direction across the top wall of the chamber [see Fig. 5].
	With respect to claim 5 Crow discloses that the gas burner extends along the lateral direction parallel to a back wall of the chamber [see Fig. 4].
	With respect to claim 6 Crow discloses that the gas burner is the only heat source for the chamber [see Figs. 4 and 5].

Claim(s) 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crow et. al (US 2020/0072475 A1).
With respect to claim 10 Crow discloses an oven appliance, comprising:
a cabinet defining a vertical direction, a lateral direction, and a transverse direction, the vertical, lateral, and transverse directions being mutually perpendicular, the cabinet comprising a front portion spaced apart from a back portion along the transverse direction and a left side spaced apart from a right side along the lateral direction [see Figs. 2 and 5];
a chamber [reference character 74] defined within the cabinet for receipt of food items for cooking;
a gas burner [reference character 70] positioned proximate to a back wall of the chamber;
a natural convection flow path [see annotated Fig. below] defined through the chamber, the natural convection flow path extending from an origin at the gas burner to a top wall of the chamber;
a convection fan [reference characters 61 and 66] positioned along the natural convection flow path above the gas burner and below the top wall, the convection fan positioned and configured to divert combustion products generated by the gas burner from the natural convection flow path along a forced convection flow path towards a center of the chamber when the convection fan is activated.


    PNG
    media_image1.png
    475
    548
    media_image1.png
    Greyscale

With respect to claim 11 Crow discloses that the gas burner is the only combustive heat source for the chamber [see Fig. 5].
	With respect to claim 12 Crow discloses that the gas burner is positioned proximate a back wall of the chamber [see Fig. 5].
	With respect to claim 13 Crow discloses that the natural convection flow path extends from the gas burner, upward along the vertical direction across a back wall of the chamber, and forward along the transverse direction across the top wall of the chamber [see Fig. 5].
	With respect to claim 14 Crow discloses that the gas burner extends along the lateral direction parallel to a back wall of the chamber [see Fig. 4].
	With respect to claim 15 Crow discloses that the gas burner is the only heat source for the chamber [see Figs. 4 and 5].
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crow et. al (US 2020/0072475 A1) in view of Brucken (US 3,782,360).
With respect to claims 7 and 16 Crow does not disclose an electric heating element proximal to the convection fan.
Brucken discloses an oven having an electric broiler element [reference character 32] mounted along the top surface of the oven cavity.
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Crow by including an electric broiler element along the top surface of the oven chamber, as taught by Brucken, in order to allow for the broiling of food in the oven cavity via direct exposure of the food to radiant energy from the broil element. Note that placing the heating element into Crow in the position taught by Brucken would place it proximal to the convection fan because the small space of an oven cooking chamber places all of the internal components proximal to each other.
	With respect to claims 8 and 17 Crow does not disclose an electric heating element is proximate to the top wall of the chamber. 
Brucken discloses an oven having an electric broiler element [reference character 32] mounted along the top surface of the oven cavity.
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Crow by including an electric broiler element along the top surface of the oven chamber, as taught by Brucken, in order to allow for the broiling of food in the oven cavity via direct exposure of the food to radiant energy from the broil element. 
	With respect to claims 9 and 18 Crow does not disclose an electric heating element proximate to the gas burner. 
Brucken discloses an oven having an electric broiler element [reference character 32] mounted along the top surface of the oven cavity.
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Crow by including an electric broiler element along the top surface of the oven chamber, as taught by Brucken, in order to allow for the broiling of food in the oven cavity via direct exposure of the food to radiant energy from the broil element. Note that placing the heating element into Crow in the position taught by Brucken would place it proximal to the gas burner because the small space of an oven cooking chamber places all of the internal components proximal to each other.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762